Motion for. an alternative order of prohibition directed to the surrogate of the county of Kings and commanding him to refrain from proceeding further with respect to the vacating of an order confirming an adoption denied in the exercise of discretion. Should the surrogate’s decision be adverse to the moving party, he can bring the question up on an abridged record, as pointed out in Capone v. Matteo Realty Corporation (241 App. Div. 845). Present — Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ,